[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM RE: MOTION FOR REVIEW DATED JANUARY 5, 2000
CT Page 752
My decision was based on a careful review of all the evidence. However to articulate further, the defendant, who has suffered a stroke, with the aid of his daughter who testified on his behalf, had complete and documented itemized details of all the work administered by the defendant. The detailed explanation by the defendant was complete and concise. The court ruled in favor of the plaintiff in the amount of $350 and in addition gave the plaintiff a snow blower. The plaintiff's claim of the sum of $10,000 was ludicrous.
Philip E. Mancini, Jr. Judge Trial Referee